124 F.3d 590
156 L.R.R.M. (BNA) 2604, 74 FairEmpl.Prac.Cas. (BNA) 1381
Keefe M. MARTIN, Appellant,v.DANA CORPORATION
No. 96-1746.
United States Court of Appeals,Third Circuit
Sept. 12, 1997.

Present:  SLOVITER, Chief Judge, BECKER, STAPLETON, MANSMANN, GREENBERG, SCIRICA, COWEN, NYGAARD, ALITO.  ROTH, LEWIS, and McKEE, Circuit Judges.
Prior report: 114 F.3d 428.
ORDER
SLOVITER, Chief Judge.


1
A majority of the active judges having voted, it is


2
ORDERED that the Clerk of this Court vacate the order filed July 1, 1997 granting rehearing en banc and refer the case to the original panel for panel rehearing, the original panel having so voted.